COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jeremy Dion Washington v. The State of Texas

Appellate case numbers: 01-13-00227-CR

Trial court case number: 1862655

Trial court:              County Criminal Court at Law No. 8 of Harris County

        The reporter’s record in the above referenced appeal was originally due on April 22,
2013. According to information from the court reporter, the reporter’s record is approximately
350 pages and covers 3 days of testimony. On August 14, 2013, this Court granted the court
reporter’s third request for an extension and extended the time to file the reporter’s record to
August 21, 2013, with no further extensions. The court reporter’s record was not filed by that
date. On October 16, 2013, the Court ordered the court reporter to file the court reporter’s record
by November 15, 2013. The court reporter has failed to file the reporter’s record.
        Accordingly, the Court ORDERS that Sondra Humphrey shall electronically deliver the
reporter’s record pursuant to this Court’s Local Rule for Electronic Reporter’s Record to the
Clerk of the First Court of Appeals on or before February 28, 2014 at 5:00 p.m. If the record is
not filed on or before February 28, 2014, this Court may require Sondra Humphrey to appear and
show cause why the record has not been filed.
       It is so ORDERED.

Judge’s signature: /s/ Justice Jim Sharp
                    Acting individually      Acting for the Court


Date: February 6, 2014